Exhibit 10.1

 

Second Amendment to Lease

 

This Amendment, dated May 16, 2013, is executed by (1) AG/Touchstone TP, LLC, a
Delaware limited liability company (“Lessor”), and (2) Amicus
Therapeutics, Inc., a Delaware corporation (“Lessee”).  This Amendment is
executed with reference to the following facts:

 

A.                                    On or about September 11, 2008, Lessor and
Lessee executed that certain Standard Multi-Tenant Office Lease—Net and Addendum
to Lease, as Amended by the First Amendment on April 18, 2011  (collectively,
“the Lease”) pertaining to the premises commonly known as 11099 North Torrey
Pines Road, Suite 200, San Diego (La Jolla), California 92037 (“the Premises”).

 

B.                                    The Term of the Lease expires
September 30, 2013.

 

C.                                    By this Amendment, the parties desire to
extend the Term and amend the Lease, as provided below.

 

In consideration of the above recitals and the mutual agreements stated below,
the parties agree:

 

1.              Term Extension.  The Term of the Lease is extended through
September 30, 2016.

 

2.              Base Rent.  Base Rent for the extension period shall be as
follows:

 

I.

 

October 1, 2013, through September 30, 2014

 

$

20,703.60/mo.

II.

 

October 1, 2014, through September 30, 2015

 

$

21,428.23/mo.

III.

 

October 1, 2015, through September 30, 2016

 

$

22,178.21/mo.

 

3.              Management Fee.  The Management Fee is currently at 3% of base
rent per the original lease, section 4.2.4. Landlord and Tenant agree to
increase the Management Fee to 3.5%.

 

4.              Common Area Limits.  Section 4.2.6 of the Lease (Limit on
Operating Expenses) is hereby deleted in its entirety.

 

5.              Tenant Improvements. Landlord will provide Tenant with a Tenant
Improvement Allowance in an amount up to $30,000.00 to purchase and install a
cold box room based on mutual agreement by both Tenant and Landlord on size,
capacity, location and cost. Landlord shall pay all costs associated with the
purchase and installation of the cold box room directly without invoicing
Tenant.

 

6.                                                              General
Provisions.  The parties further agree:

 

6.1                               Lessee’s Representations.  Lessee hereby
represents to Lessor:

 

1

--------------------------------------------------------------------------------


 

6.1.1                     To Lessee knowledge, Lessor is not in default and has
not been in default in the performance of Lessor’s obligations under the Lease,
and no condition exists that with the passage of time or delivery of notice or
both would constitute a default by Lessor under the terms of the Lease.

 

6.1.2                     To Lessee knowledge, Lessee has no right, claim, or
action for recovery against Lessor.

 

6.1.3                     Lessee has not initiated any insolvency proceeding and
has no present intention to initiate any insolvency proceeding.

 

6.2                               Confirmation.  Except as modified by this
Amendment, the Lease is hereby ratified and confirmed.

 

6.3                               Defined Terms.  Defined (capitalized) terms
used in this Amendment shall have the same meanings as in the Lease, except as
otherwise provided herein.

 

 

Lessor:

Lessee:

 

 

AG/Touchstone TP, LLC,

Amicus Therapeutics, Inc.,

a Delaware limited liability company

a Delaware corporation

 

 

By Touchstone Investments, Inc.,

 

a California corporation, Its Manager

By

/s/ William D. Baird, III

 

Title

Chief Financial Officer

 

 

By

/s/ Gregory Erickson

 

 

Gregory Erickson, President

 

 

2

--------------------------------------------------------------------------------

 